DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/21/2022 has been entered. Claims 1 and 3-19 remain pending in this application. Claims 4-9 and 17-19 are withdrawn.
Response to Arguments
Applicant’s arguments with respect to the newly amended claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Comments
	It is noted that in claim 1, applicant has removed the “characterized by” language; however, it is included in the dependent claims. Applicant may wish to remove the “characterized in that” language of the dependent claims.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 10-31-2019. It is noted, however, that applicant has not filed a certified copy of the PCT/CN2019/114541 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,716,414 to Caldarise (Caldarise).
Regarding at least claim 1
Caldarise teaches an implantable bone prosthesis that includes portions of two different materials which interfit with each other to form a unitary article having hard wear surface portions and strong stiff portions for structural support (abstract). 

    PNG
    media_image1.png
    542
    419
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    387
    418
    media_image2.png
    Greyscale

Caldarise meets the limitations of a metal-ceramic composite joint prosthesis (fig. 1), comprising a metal body (stem; 2) and a ceramic body (ball; 3), wherein the metal body is integrally formed and comprises a porous structure layer (textured body surface regions 4a-c provide porous surfaces; col. 1, lines 44-52), a boundary layer (portion of neck 5a that meets ball 3) and a root layer (skeleton formed of branch-like fingers 22a-e and trunk 20), the boundary layer is located between the porous structure layer and the root layer (fig. 3) the root layer comprises a root like filament cluster (cluster is formed of fingers 22a-e and trunk 20) connected to the boundary layer but not in contact with one another (fig. 3 shows that the ends of fingers and trunk do not contact one another), the root filament cluster comprises a main root (20) perpendicularly connected to the boundary layer (shown in fig. 3) and a plurality of fibrous roots (22a-e) connected to a lateral side of the main root (shown in fig. 3), the fibrous roots extend obliquely from the lateral side of the main root away from the boundary layer (fig. 3 shows that the roots 22a-e extend obliquely from the trunk 20 and col. 7, lines 18-22 discloses that each finger is cantilevered out from the trunk/main root 20), the part of each fibrous root connected with the main root extends from a joint between the main root and the boundary layer (and fig. 3 shows extension of at least one root 22d from a joint between the trunk and the boundary layer; therefore the examiner construes that any of the roots taught by Caldarise may extend from the joint between the trunk and the boundary layer on the opposite side), and the ceramic body (3) covers the root filament clusters and is formed on the boundary layer (fig. 3).
However, the embodiment of fig. 3 of Caldarise does not teach a plurality of root filament clusters.
Caldarise also teaches that this configuration for interlocking ceramic and metal portions, as shown in fig. 3, is contemplated for use in prostheses of larger solids, or less geometric or regular shapes, for the purpose of eliminating tensile and bending stresses (col. 6, lines 56-62). Further, Caldarise teaches an embodiment of a femoral prosthesis that includes a ceramic shell (ceramic body; 65) interfitted with a metal backing (metal body; 67) via multiple areas of connection in the form of protrusions on the ceramic shell that are interconnected with depressions in the metal backing (fig. 5B). Similar to the explanation above, the metal body (67) of Caldarise is construed to include a porous bone contacting surface (porous structure layer), for the purpose of providing good fixation of the prosthesis within the body, a boundary layer (portion of metal body that meets ceramic body; fig. 5B), and a root layer (defined by the protrusions extending from the metal body).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the configuration for interlocking ceramic and metal portions via a root filament cluster, as shown in fig. 3 of Caldarise, to the embodiment of fig. 5B, which includes multiple areas of connection such that each protrusion/depression interconnection is substituted with a root filament cluster, in order to interlock the ceramic and metal portions of a prosthesis in a way that eliminates tensile and bending stresses, as taught by Caldarise.
Regarding at least claim 3
Caldarise teaches the joint prosthesis according to claim 1, characterized in that the boundary layer has a plate structure (the metal body of Caldarise is a backing plate as disclosed in col. 9, lines 1-7, therefore the portion of the metal body that meets the ceramic body has a plate structure as claimed), and the plurality of root filament clusters are regularly connected to a surface of the boundary layer (when applied to the embodiment of fig. 5B, the root filament clusters of fig. 3 would be regularly connected to a surface of the boundary layer in the same way as applicant’s).
Regarding at least claim 13
Caldarise teaches the joint prosthesis according to claim 1, including an angle of some degree between the axes of each fibrous root and the main root, which appears to be less than or equal to 45º (figs. 3 and 3A show an angle between the fibrous root and the main root that is less than or equal to 45º), as claimed. Caldarise also teaches that the fibrous roots (fingers) fan outwardly and are cantilevered out from the main root (trunk), for the purpose of directing the stresses of contraction axially along the fibrous root (finger) and not transmitting shear forces that would result in destructive fracture of the surrounding ceramic (col. 7, lines 18-24). However, Caldarise does not teach that the angle is less than or equal to 45º.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify an included angle between axes of each fibrous root and the main root is less than or equal to 45°, in order to direct the stresses of contraction axially along the fibrous root (finger) and not transmit shear forces that would result in destructive fracture of the surrounding ceramic, as taught by Caldarise.
Furthermore, since applicant has not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that the angle between axes of each fibrous root and the main root is less than or equal to 45°, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding at least claim 14
Caldarise teaches the joint prosthesis according to claim 1, including an angle of some degree between the axes of each fibrous root and the main root, which appears to be 30º (figs. 3 and 3A show an angle between the fibrous root and the main root that is 30º), as claimed. Caldarise also teaches that the fibrous roots (fingers) fan outwardly and are cantilevered out from the main root (trunk), for the purpose of directing the stresses of contraction axially along the fibrous root (finger) and not transmitting shear forces that would result in destructive fracture of the surrounding ceramic (col. 7, lines 18-24). However, Caldarise does not teach that the angle is 30º.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify an included angle between axes of each fibrous root and the main root is 30°, in order to direct the stresses of contraction axially along the fibrous root (finger) and not transmit shear forces that would result in destructive fracture of the surrounding ceramic, as taught by Caldarise.
Furthermore, since applicant has not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that the angle between axes of each fibrous root and the main root is less than or equal to 30°, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caldarise in view of US Patent No. 4,145,764 to Suzuki et al. (Suzuki).
Regarding at least claim 10
Caldarise teaches the joint prosthesis according to claim 1, including a metal body made of a material. However, Caldarise does not teach that the material of the metal body is a tantalum metal or tantalum alloy.  
Suzuki teaches an improved implant comprising a metallic base material and a coating layer of ceramics (abstract). Suzuki further teaches that tantalum is a particularly superior metallic material in corrosion-resistance (col. 1, lines 41-45) and is used as the metallic base material for the ceramic coating, for the purpose of providing an excellent break-resistance and further a good affinity to tissues of living bodies such that the implant is useful for implantation in various bones including joints in living bodies (abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that the material of the metal body, which is used as a joint prosthesis by Caldarise, is a tantalum metal or tantalum alloy, since tantalum is well-known as a base material for bonding with ceramic material in the art of prosthetics and is superior in corrosion-resistance, as taught by Suzuki.
Regarding at least claim 12
Caldarise teaches the joint prosthesis according to claim 1, including a ceramic body made of a material. However, Caldarise does not teach that the material of the ceramic body is an alumina-based ceramic, a zirconia-based ceramic, or a silicon carbide-based ceramic.
Suzuki teaches an improved implant comprising a metallic base material and a coating layer of ceramics (abstract). Suzuki further teaches the use of aluminum oxide, zirconium oxide, or titanium oxide as the ceramic material, for the purpose of corrosion resistance, wear resistance or the like (col. 2, lines 49-56), which are beneficial properties for joint implants.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that the material of the ceramic body, which is used as a joint prosthesis by Caldarise, is an alumina-based ceramic, a zirconia-based ceramic, or a silicon carbide-based ceramic, since these materials are well-known as a ceramic material for bonding with metallic base material in the art of prosthetics in order to resist corrosion and wear, as taught by Suzuki.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caldarise in view of US Patent Application Publication No. 2007/0142914 A1 to Jones et al. (Jones).
Caldarise teaches the joint prosthesis according to claim 1 that includes a porous structure layer. However Caldarise does not teach a pore diameter of the porous structure layer is 50-1200 µm.
Jones teaches a method of forming an implant having a porous tissue ingrowth structure and a bearing support structure (abstract). More specifically, Jones teaches a medical implant including a metal insert having a bone ingrowth structure, an intermediate structure and a bearing support structure, as well as a bearing surface (paragraph 0013). Jones also teaches that the metal body comprises a porous structure layer (14) having a pore diameter between 100 and 400 µm, for the purpose of allowing bone ingrowth (paragraph 0054), which is completely inside the claimed range of 50-1200 µm. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that the porous structure layer of Caldarise, which is intended to integrate with bone, has a pore diameter of 50-1200 µm, in order to allow bone ingrowth, as taught by Jones.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Caldarise, as applied to claim 1, further in view of US Patent Application Publication No. 2007/244484 A1 to Luginbuehl (Luginbuehl).
Caldarise teaches the joint prosthesis according to claim 1. However, Caldarise does not teach that a diameter of the main root and a diameter of the fibrous roots are both 0.1-2 mm.
Luginbuehl teaches a prosthetic device for repairing or replacing tissue comprises a layer of highly oriented fibers perpendicular to the base component (abstract), for the purpose of mimicking the tissue being replaced. Luginbuehl also teaches that the diameter of the fibers is in a range of 1 µm to 250 µm (0.001-0.25 mm) (paragraph 0026).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that a layer of highly oriented fibers perpendicular to the base component having diameters that are both 0.1-2 mm, for the purpose of mimicking the tissue being replaced, as taught by Luginbuehl, and particularly since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, since applicant has not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that a diameter of the main root and a diameter of the fibrous roots are both 0.1-2 mm, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Allowable Subject Matter
Regarding claim 16, the following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or fairly suggest a prosthesis made of a metal body that includes a porous structure layer, a boundary layer, and a root layer having a plurality of root filament clusters that further include fibrous roots that are connected with a main root and that extend from a joint between the main root and the boundary layer, as well as a ceramic body that covers the root filament clusters and is formed on the boundary layer, such that projections of every three of the foot filament clusters adjacent and closet to one another on the boundary layer form an equilateral triangle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774